IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40162
                         Conference Calendar



WINIFORD LOCKHART,

                                          Plaintiff-Appellant,

versus

UNKNOWN LEE, Female Nurse,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-97-CV-492
                      --------------------
                          June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Winiford Lockhart, Texas prisoner #589910, appeals from the

dismissal of his civil rights action as frivolous.     Lockhart

contends that a prison nurse was deliberately indifferent to his

serious medical needs when she gave him an overdose of a

prescribed medication.

     Lockhart’s allegations indicate that the nurse was

negligent, not that the nurse was deliberately indifferent.

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).     The



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40162
                                -2-

dismissal of Lockhart’s action as frivolous was not an abuse of

discretion.   Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999).

     AFFIRMED.